Citation Nr: 0619466	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  00-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for a psychiatric disability, classified as neurosis, mixed 
type, for the period prior to January 15, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active service from January 1943 to 
September 1944.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  Although appellant subsequently requested to 
testify at a Board hearing in Washington, D.C., in a May 2001 
letter he expressly withdrew that hearing request. 

By way of procedural background, the Board notes that in a 
May 2001 decision, the Board denied the veteran's claim for a 
rating in excess of 30 percent for his service-connected 
psychiatric disability.  Then, in February 2002, the Board 
received the appellant's October 2001 Motion for 
Reconsideration in connection with that Board decision.  The 
Board denied the Motion as moot as it was determined that the 
May 2001 decision should be vacated.  In a January 2005 
decision, the Board vacated its May 2001 decision, thereby 
rendering the veteran's Motion for Reconsideration moot.  The 
Board vacated the May 2001 decision because additional 
pertinent evidence was in the possession of the VA but not 
available to the Board at the time the vacated decision was 
entered.

Meanwhile, in a January 2004 written statement, the veteran 
requested reopening of his psychiatric disability rating 
claim.  In a subsequent June 2004 rating decision, the RO 
granted a 70 evaluation for his service-connected psychiatric 
disability, effective from January 15, 2004.  There has been 
no disagreement with that determination, there has been no 
statement of the case issued, and there has otherwise been no 
appeal as to that issue.  That decision is not affected by 
the action taken herein, and accordingly the issue has been 
classified as set forth on the title page. 

As noted, in January 2005, the Board remanded the veteran's 
appeal to the RO for further development, to include proper 
notice under the law in effect.  That development was 
completed and the case was returned to the Board's 
jurisdiction for appellate consideration, on a de novo basis 
based upon the complete record, as though the May 29, 2001 
Board decision was never rendered.

In June 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to advance his case on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  For the period prior to January 15, 2004, the objective 
and probative medical evidence of record demonstrates that 
the veteran's service-connected psychiatric disability 
results in occupational and social with reduced reliability 
and productivity with memory impairment, judgment impairment, 
and disturbances of mood.  He more nearly approximates 
findings for the next higher rating.

2.  For the time period in question, he does not show severe 
impairment such as illogical speech, spatial disorientation, 
neglect of personal appearance, or other elements of a higher 
rating.  


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, for 
the period prior to January 15, 2004, schedular criteria for 
an evaluation of 50 percent, but no more, for the veteran's 
service-connected psychiatric disability, classified as 
neurosis, mixed type, are met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code (DC) 9400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the instant 
case, where the rating is going to be increased for the 
pertinent period, the RO will provide notice of effective 
date criteria prior to the assignment of the effective date.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In April 2004 and February 2005 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Further, in the November 1999 rating action that 
denied a rating in excess of 30 percent, and the July 2004 
rating that assigned a 70 percent rating effective from 
January 15, 2004, appellant was instructed what the bases for 
the assigned ratings was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
February 2000 statement of the case, and the December 2005 
supplemental statements of the case (SSOC).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I.	Factual Background
 
In a September 1944 rating decision, the RO granted service 
connection for psychoneurosis, mixed, manifested by pain in 
the legs, and awarded a 30 percent disability rating.  
Thereafter, the record reflects both the apparent 
fluctuations in the veteran's service-connected psychiatric 
disability symptomatology that included anxiety, depression 
and tension.  In a March 1948 rating action, the RO assigned 
a 50 percent disability rating that was reduced to 30 percent 
in a May 1961 rating decision.  In a February 1975 
determination, the RO increased the veteran's disability 
award to 50 percent and, in a May 1988 decision, reduced it 
to 30 percent that remained in effect until the time the 
veteran filed his current claim for an increased rating 
received by the RO in August 1999.  The June 2004 rating 
decision granted the 70 percent disability rating effective 
from January 15, 2004.

In April 1999, the veteran filed a claim for an increased 
rating for his service connected nervous disability.  The 
denial of an increase from this claim resulted in the appeal 
herein considered.  It was indicated that he received VA 
treatment.  

The claims file includes VA treatment records dating from 
September 1998 to July 1999 and include a history of 
dysthymia and anxiety.  He was reportedly on medication.  He 
continued to work as a meter reader full time.  He currently 
complained of sweating, tremors, headaches, frustration, lack 
of concentration, and feelings of "blah".  He stated that 
he did not like how politics played into his job.  He denied 
suicidal ideation.  His medication was adjusted.   

In October 1998, it was noted that the veteran was very 
ambiguous and at times contradicted himself when describing 
his symptoms.  He complained that he was irritable and 
anxious and had taken on a part time job reading meters 
because of his anxiety.  He also complained of frequent 
nighttime waking, however, he would state that some days were 
really good.  The veteran reported feelings of anxiety, 
irritability, and internal acceleration.  It was concluded 
that the veteran was suffering from anxiety and his 
medication was to be adjusted.  The veteran denied feeling 
depression but eluded to anxiety and dysthymia, yet he smiled 
frequently and was for the most part optimistic.  The veteran 
appeared to have a great difficulty identifying and 
articulating his feelings.  Yet, overall, the veteran did not 
appear to be manipulative in doing this, rather that he 
lacked insight or perhaps the ability to express himself 
appropriately.  His judgment was adequate as he denied 
thoughts to hurt himself or others and was able to contract 
for safety.  His insight was very limited.  His overall mood 
was pleasant, yet he described dysthymic symptoms.  The 
veteran's right leg and hands were trembling intermittently, 
and his leg tapping was continuous and excessive.  The 
veteran appeared to be unaware of this.  

In April 1999, it was noted that the veteran had anxiety.  He 
could not sit still, he was chewing gum very quickly, and he 
was fiddling with his hands and his feet.  Adjustments to his 
medication were going to be made.  

In May 1999, the veteran stated that his mood was good, 
however, he noted continued anxiety.  He stated that he was 
sleeping well.  He denied depression or thoughts to hurt 
himself or others.  He denied auditory hallucinations.  There 
was discussion of changing his medication.  

On a VA examination in September 1999, the veteran reported 
that he was angry that the evaluation for his service-
connected disability had been reduced from 50 percent to 30 
percent in the past.  The veteran reported that currently, 
his anxiety had increased in the past few months because he 
was getting older.  He had many medical problems.  He also 
felt very depressed.  He stated that he would get a funny 
feeling in his stomach and that feeling would move towards 
his heart and his heart would start tingling.  He felt 
hopeless and helpless.  He stated that his physical condition 
was worse and he was not doing well, but that he kept on 
going because of his faith and because he wanted to do 
something in life, in this regard he read water meters.  He 
wanted to do this at his age, because he wanted to keep 
himself busy and keep his mind busy, so he would not get 
nervous attacks.  He had been in behavioral health treatment 
for many years and was on anti-anxiety medication.  The 
veteran also reported that in recent months he would see his 
dead father and dead mother and would talk to them.  He lived 
independently.  After his discharge from service, the veteran 
worked as a water meter reader for 40 years.  He still worked 
part time.  He lived alone.  He had girlfriends but never 
married.  He stated that he never married because he did not 
think he would be a good husband because of his nervous 
condition.  He always had been a loner and kept to himself.  
Over the last few years he had sexual dysfunction and that 
made him feel down in the dumps.  The veteran's medical 
history revealed that he had carcinoma of the prostate that 
was operated and treated.  Along with that, he suffered from 
diverticulosis of the colon problem.  He additionally had a 
problem with his left leg and peripheral neuritis.  

On examination, the veteran was dressed and groomed 
appropriately but was quite withdrawn, sad, depressed, and 
irritable.  He was angry with the government for reducing his 
service connection evaluation.  He was soft spoken.  He was 
relevant, coherent, and goal directed.  There was no evidence 
of thought disorder.  He was alert and well oriented in all 
three spheres.  His recent and remote memories were intact.  
His attention and concentration were good.  His registration 
and recall of three objects was intact in one and three 
minutes.  The veteran appeared to be of average intelligence 
with good insight and good judgment.  He did know that he 
suffered from multiple medical problems and from psychiatric 
problems and was trying to keep himself busy so that he would 
not have a nervous breakdown and have to be hospitalized.  He 
still read water meters although he had a hard time 
ambulating.  The diagnoses included generalized anxiety 
disorder, moderate to severe and major depression due to 
medical problems. The GAF was 60.  It was noted that the 
veteran definitely suffered from anxiety disorder which was 
diagnosed in the service.  The examiner noted that although 
his anxiety had increased, 50 percent of the anxiety came 
from his service-connected disability and 50 percent was 
related to his medical disability.  His depression was 
definitely related to his medical disability.  

Also on file is a June 2000 letter from a private physician 
who had conducted an evaluation of the veteran.  Pertinent 
history was set out.  It was noted that there was difficulty 
sleeping, and that he was tremulous.  He had a low energy 
level and was depressed.  He has some thoughts of suicide 
when he was depressed.  He reported he was forgetful.  He did 
some chores around the house and was not longer working, 
having retired secondary to difficulty getting around.  His 
symptoms were further reported and described.  It was noted 
that there was only partial control of the symptoms with 
medication.  His mood and effect were nervous.  The other 
findings were essentially as reported above.  It was the 
examiner's opinion that a 50 percent rating was for 
consideration.

By rating action of November 1999, the evaluation of the 
veteran's service connected neurosis, mixed type, was 
continued at 30 percent.  The current appeal to the Board 
arises from this action.


II.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected psychiatric disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under the current schedular criteria, the veteran's 
psychiatric disabiity is rated under DC 9400 (for generalized 
anxiety disorder) and evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130, DC 9400 (2005).

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Id.  A GAF score of 51 to 60 denotes moderate symptoms, or 
moderate difficulty in social and occupational functioning.  
Id.  A GAF score of 61-70 denotes mild symptoms or some 
difficulty in social and occupational functioning.  Id.  
These scores have been recognized by the Court as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness. Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.

After reviewing the record and the criteria, it is concluded 
that a 50 percent rating, but no more, is warranted for the 
psychiatric disorder for the period prior to January 15, 
2004.  Both the most recent VA exam and the private examiner 
suggest that a 50 percent rating is possibly in order.  The 
veteran has indicated that with his advancing age his 
pathology was getting worse during the time period in 
question.  Review of the record reveals that his symptoms 
were only partly controlled by medication.  The VA examiner 
suggested part of the depression was due to his physical 
condition.  It is concluded that all the symptoms should be 
rated as part of the psychiatric impairment, even where the 
physical conditions are not service connected.  Thus, it is 
concluded that the symptoms more nearly approximate those for 
the 50 percent rather than 30 percent rating.  38 C.F.R. 
§ 4.7. 

There is, however, no basis for an increased rating in excess 
of 50 percent for this time period.  Symptoms such as a 
decline in personal hygiene, spatial disorientation, near-
continuous panic, or other symptoms set out for the 70 
percent rating are not shown.  As such, a rating in excess of 
50 percent is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation of 50 percent, but no more, for a psychiatric 
disability classified as neurosis, mixed type, for the period 
prior to January 15, 2004, is granted.  The appeal is allowed 
to this extent subject to the law and regulations governing 
the award of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


